Citation Nr: 0737613	
Decision Date: 11/30/07    Archive Date: 12/06/07

DOCKET NO.  04-37 245	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for residuals of a 
right elbow injury.

2.  Entitlement to service connection for residuals of a left 
wrist fracture.  

3.  Entitlement to service connection for bilateral hearing 
loss.

4.  Entitlement to service connection for tinnitus.

5.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
diabetes mellitus, Type 2, and if so, whether the reopened 
claim should be granted.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

C. Chaplin, Counsel


INTRODUCTION

The veteran served on active duty from January 1972 to 
January 1978.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a March 2004 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in St. 
Petersburg, Florida, that denied entitlement to diabetes 
mellitus.  This matter also arises from a March 2004 rating 
decision that denied entitlement to service connection for a 
left wrist condition, a right elbow condition, tinnitus and 
hearing loss.  The claim for service connection for diabetes 
mellitus remained denied because the evidence submitted was 
not new and material.  

The veteran and his spouse presented testimony at a personal 
hearing in June 2007 before the undersigned.

The issues of entitlement to service connection for residuals 
of a fracture of the right elbow, residuals of a fracture of 
the left wrist, bilateral hearing loss and tinnitus are 
REMANDED to the RO via the Appeals Management Center in 
Washington, D.C.




FINDINGS OF FACT

1.  A May 2002 rating decision denied service connection for 
diabetes mellitus.  The veteran initiated an appeal but did 
not timely perfect it.  Thus the decision became final.  The 
veteran was notified by letter dated in December 2003 that 
his Form 9 was not timely filed.  He did not appeal that 
decision.  

2.  Evidence received since the final May 2002 rating 
decision relates to an unestablished fact necessary to 
substantiate the claim for diabetes mellitus, type 2, is not 
cumulative and redundant, and by itself and in connection 
with the evidence previously of record, raises a reasonable 
possibility of substantiating the claims.

3.  The competent and probative medical evidence of record 
preponderates against a finding that the veteran's diabetes 
mellitus, Type 2, either had its onset in service or 
preexisted service and was permanently worsened therein, or 
that diabetes mellitus manifested to a compensable degree 
within one year after separation from service, or is due to 
herbicide exposure. 


CONCLUSIONS OF LAW

1.  New and material evidence to reopen the claim of 
entitlement to service connection for a diabetes mellitus, 
Type 2, has been received, and the appellant's claim for that 
benefit is reopened.  38 U.S.C.A. §§ 5103A(f), 5108, 7105 
(West 2002); 38 C.F.R. § 3.156(a) (2007).

2.  Diabetes mellitus, Type 2, was not incurred in or 
aggravated by active military service, and may not be 
presumed to have been incurred in service to include as a 
result of herbicide exposure.  38 U.S.C.A. §§ 1110, 1131, 
5103, 5103A, 5107(a) (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2006); 38 C.F.R. § 3.159 
(2007).  The notice must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  

Here, the RO sent correspondence in January 2004, June 2004; 
rating decision in March 2004; a statement of the case in 
September 2004; and a supplemental statement of the case in 
July 2006.  These documents discussed specific evidence, the 
particular legal requirements applicable to the claims, the 
evidence considered, the pertinent laws and regulations, and 
the reasons for the decisions.  VA made all efforts to notify 
and to assist the appellant with regard to the evidence 
obtained, the evidence needed, the responsibilities of the 
parties in obtaining the evidence, and the general notice of 
the need for any evidence in the appellant's possession.  The 
Board finds that any defect with regard to the timing or 
content of the notice to the appellant is harmless because of 
the thorough and informative notices provided throughout the 
adjudication and because the appellant had a meaningful 
opportunity to participate effectively in the processing of 
the claims with an adjudication of the claims by the RO 
subsequent to receipt of the required notice.  There has been 
no prejudice to the appellant, and any defect in the timing 
or content of the notices has not affected the fairness of 
the adjudication.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, 444 F.3d 1328 (2006) 
(specifically declining to address harmless error doctrine); 
see also Dingess v. Nicholson, 19 Vet. App. 473 (2006).  
Thus, VA has satisfied its duty to notify the appellant and 
had satisfied that duty prior to the final adjudication in a 
supplemental statement of the case issued in January 2007.  

In addition, all relevant, identified, and available evidence 
has been obtained, and VA has notified the appellant of any 
evidence that could not be obtained.  The appellant has not 
referred to any additional, unobtained, relevant, available 
evidence.  Thus, the Board finds that VA has satisfied both 
the notice and duty to assist provisions of the law.

The veteran seeks service connection for diabetes mellitus 
which he contends is due to his military service to include 
exposure therein to Agent Orange.

A May 2002 rating decision denied service connection for 
diabetes mellitus on the basis that the veteran's diabetes 
mellitus neither occurred in nor was caused by service, or 
had manifested to a compensable degree within one year 
following discharge from service.  In addition, as the 
veteran had not served in Vietnam, service connection for 
diabetes mellitus based on presumptive exposure to herbicides 
was denied.  The veteran initiated an appeal but did not 
timely perfect his appeal and was so notified.  Therefore, 
the decision became final.

The laws and regulations governing finality and reopening of 
a previously disallowed claim are pertinent in the 
consideration of the claim for service connection for 
diabetes mellitus.  Basing a claim for service connection on 
a new theory of etiology does not constitute a new claim.  
Ashford v. Brown, 10 Vet. App. 120 (1997).  The Board finds, 
therefore, that the veteran's claim for service connection 
for diabetes mellitus, to the extent claimed as due to Agent 
Orange exposure, is not a new claim, and that new and 
material evidence is required in order for the Board to 
consider the substantive merits of the claim for service 
connection.

Absent the submission of new and material evidence, a final 
claim cannot be reopened or re-adjudicated by VA.  38 
U.S.C.A. §§ 5108, 7104(b) (West 2002).  However, if new and 
material evidence is presented or secured with respect to a 
claim, which has been disallowed, VA shall reopen the claim 
and review the former disposition of the claim.  Manio v. 
Derwinski, 1 Vet. App 145 (1991).

New and material evidence is evidence not previously 
submitted to agency decision makers that by itself or when 
considered with previous evidence of record, relates to an 
established fact necessary to substantiate the claim.  New 
and material evidence can be neither cumulative nor redundant 
of the evidence of record at the time of the last prior final 
denial of the claim sought to be reopened and must raise a 
reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156(a).  In determining whether evidence is new 
and material, the credibility of the new evidence is 
presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

The evidence considered at the time of the May 2002 rating 
decision included service medical records, private treatment 
records, VA outpatient treatment records, military personnel 
records, the report of a March 2002 VA examination, and 
statements from the veteran.

Evidence received since the above decision consists of the 
report of a January 2004 VA examination, a VA letter 
regarding participation in the Agent Orange Registry Program, 
service medical records and personnel records related to 
entrance to the National Guard, the veteran's statements in 
support of his claim, and testimony elicited at his hearing 
in June 2007.  

Although initially the RO found that new and material 
evidence had not been received to reopen the veteran's claim 
for service connection for diabetes mellitus, during the 
appeal the RO determined that new and material evidence had 
been submitted to reopen the claim, and decided the claim on 
the merits as indicated in the July 2006 and January 2007 
supplemental statements of the case.

The Board has a jurisdictional responsibility to consider 
whether it was proper for a claim to be reopened, regardless 
of whether the previous action denying the claim was appealed 
to the Board.  Jackson v. Principi, 265 F. 3d 1366 (Fed. Cir. 
2001). Therefore, although the RO reopened the claim, the 
issues before the Board are as stated on the first page of 
the present decision.

The evidence received into the record since the May 2002 
determination that denied entitlement to service connection 
for diabetes mellitus includes a statement by the veteran as 
to exposure to Agent Orange in service and participation in 
VA's Agent Orange registry.  In the Board's opinion, that 
evidence, presumed credible for this purpose, when viewed 
with that previously of record, is new and material evidence 
as defined by the regulation.  38 C.F.R. § 3.156(a).  It was 
not previously submitted to agency decisionmakers, relates to 
an unestablished fact necessary to substantiate the claim and 
by itself, or in connection with the evidence previously of 
record, and does raise a reasonable possibility of 
substantiating the claim.

Accordingly, the Board concurs with the RO's finding in this 
regard, and the claim may be reopened.  38 U.S.C.A. § 5108.  
The Board will proceed to evaluate the merits of the claim.  
The appellant will not be prejudiced thereby, as he has been 
advised of the law and regulations pertaining to entitlement 
to service connection, and has been afforded an opportunity 
to present argument and evidence in support of his claim; 
moreover, the RO has considered the claim on the merits.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993).

Service connection may be granted for disability arising from 
disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  
With chronic disease shown as such in service (or within a 
pertinent presumption period under 38 C.F.R. § 3.307) so as 
to permit a finding of service connection, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, are service connected, unless clearly 
attributable to intercurrent causes.  To show chronic disease 
in service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word chronic.  Continuity of symptomatology is 
required only where the condition noted during service (or in 
the presumption period) is not, in fact, shown to be chronic 
or where the diagnosis of chronicity may be legitimately 
questioned.  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b).

Service connection also may be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Service connection connotes many factors, but basically, it 
means that the facts, as shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service.  A determination of service 
connection requires a finding of the existence of a current 
disability and a determination of a relationship between that 
disability and an injury or disease in service.  Pond v. 
West, 12 Vet. App. 341 (1999); Hickson v. West, 12 Vet. App. 
247 (1999).

A pre-existing injury or disease will be considered to have 
been aggravated by active service if there is an increase in 
disability during service, unless there is a specific finding 
that the increase in disability is due to the natural 
progression of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 
3.306(a).

Service connection may also be granted if the evidence shows 
that the condition was observed during service or any 
applicable presumption period and continuity of 
symptomatology was demonstrated thereafter, and if the 
evidence includes competent evidence relating the current 
condition to that symptomatology.  Savage v. Gober, 10 Vet. 
App. 488 (1997); 38 C.F.R. § 3.303(b).

After review of the entire evidence of record, the Board 
finds that entitlement to service connection for diabetes 
mellitus, Type 2, is not warranted.

Service medical records are negative for any findings, 
complaints, or diagnosis of diabetes mellitus.  In the report 
of medical history accompanying his separation examination in 
November 1977, the veteran denied having or having had sugar 
in his urine.  On examination, his urine was negative for 
sugar and his endocrine system was clinically normal.  Thus, 
diabetes mellitus is not shown in service.  

Where a veteran served continuously for 90 days or more 
during a period of war or after December 31, 1946, and 
diabetes mellitus becomes manifest to a degree of 10 percent 
within one year from date of termination of such service, 
diabetes mellitus shall be presumed to have been incurred in 
service, even though there is no evidence of such disease 
during the period of service.  This presumption is rebuttable 
by affirmative evidence to the contrary.  38 U.S.C.A. § 1101, 
1112, 1113 (West 2002 & Supp. 2007); 38 C.F.R. § 3.307, 3.309 
(2007).

There is no medical evidence of record that shows diabetes 
mellitus manifested to a compensable degree within one year 
from the veteran's date of separation from service.  The 
veteran contends that on physical examination for enlistment 
to the National Guard shortly after his discharge from the 
regular Army he was told that he had sugar.  Although the 
veteran is credible to state what he was told, the report of 
a medical examination in February 1978 for the National Guard 
does not substantiate that any findings such as sugar that 
would be indicative of diabetes mellitus were found at that 
time.  The examination report shows that the veteran's 
endocrine system was clinically normal and laboratory 
findings were negative for sugar.  In addition, in the report 
of medical history accompanying his enlistment examination in 
February 1978, the veteran denied having or having had sugar 
in his urine.  Although the veteran claims that his 
enlistment contract shows that he has diabetes mellitus, 
there is no indication on that document as to the presence of 
diabetes mellitus.  Accordingly, the Board finds that service 
connection for diabetes mellitus on a presumptive basis is 
not warranted because diabetes mellitus is not shown within 
one year following the veteran's separation from active 
service.

A veteran who served in the Republic of Vietnam during the 
Vietnam era is presumed to have been exposed to certain 
herbicide agents (to include Agent Orange), absent 
affirmative evidence to the contrary.  38 U.S.C.A. § 1116 (a) 
(West 2002); 38 C.F.R. §§ 3.307 (a)(6)(iii)(2007).  Type 2 
diabetes mellitus is included in the list of presumptive 
diseases based upon herbicide exposure.  38 C.F.R. 
§ 3.309(e).  The veteran is a Vietnam Era veteran but 
personnel records fail to show service in the Republic of 
Vietnam.  Furthermore, he does not contend that he served in 
Vietnam.  Thus the presumption of exposure to herbicides for 
all veterans who served in Vietnam during the Vietnam Era is 
not applicable and service connection cannot be established 
under the presumptive provisions for veteran's exposed to 
herbicides.

The veteran contends that in his duties as a tank and wheel 
mechanic in the service while stationed in Germany he helped 
to place engines in vehicles.  The veteran stated that when 
the sealed containers from Vietnam were opened, some were 
covered with about one-quarter inch of liquid.  The veteran 
stated that a sergeant stated the liquid was Agent Orange.  
Although the Department of Defense has indicated that Agent 
Orange was used in other locations, (e.g. Korea from April 
1968 to July 1969), there is no documentation that Agent 
Orange was used or was present in Germany.  Therefore, 
service connection of diabetes mellitus, Type 2, on a 
presumptive basis due to exposure to Agent Orange is not 
warranted.  The evidence does not show objective 
corroboration of the veteran's claimed exposure to 
herbicides.  See 38 C.F.R. § 3.309(e).

The veteran also contends that he went through Agent Orange 
testing at VA and a doctor said the veteran had been in 
contact with Agent Orange.  He was currently on the Agent 
Orange Registry.  At a VA Registry examination in January 
2004, the veteran reported that while stationed in Germany he 
handled engine packs that had been transferred out of Vietnam 
and these were covered with Agent Orange.  He stated that 
when he entered the Reserves he was told that he had diabetes 
mellitus; however, he was not on any medications until 1990.  
The impression was:  "History as stated.  Diabetes Mellitus 
has been related to Agent Orange exposure."

As discussed above, the veteran's history of exposure to 
Agent Orange while stationed in Germany is uncorroborated by 
objective evidence.  Further, the Board finds that the 
examiner provided a blanket statement that diabetes mellitus 
has been related to Agent Orange exposure which has been 
acknowledged, but did not specifically relate this veteran's 
diabetes mellitus to Agent Orange exposure in service.  The 
examiner merely referred to the subjective history provided 
by the veteran.  The Board is not bound to accept medical 
opinions that are based on history supplied by the veteran, 
where that history is unsupported by the medical evidence or 
based upon an inaccurate factual background.  Black v. Brown, 
5 Vet. App. 177 (1993); Swann v. Brown, 5 Vet. App. 229 
(1993); Reonal v. Brown, 5 Vet. App. 458 (1993).  The 
examiner's transcription of the veteran's provided subjective 
history of exposure to herbicides does not transform the 
veteran's subjective history into competent medical evidence.  
Thus, this medical opinion is of low probative value and does 
not provide competent medical evidence that it is at least as 
likely as not that there is a link between the veteran's 
diagnosed diabetes mellitus, Type 2 and his service.  

When a disability is not initially manifested during service 
or within an applicable presumption period, service 
connection may nevertheless be established by evidence 
demonstrating that the disability was in fact incurred or 
aggravated during the veteran's service.  38 U.S.C.A. § 
1113(b); 38 C.F.R. § 3.303(d).

The veteran claims, in essence that onset of his diabetes was 
in February 1978 when he was told that he had sugar at the 
time of examination, which was within a presumptive period.  
However, as discussed above, the clinical evidence of the 
February 1978 examination does not show a laboratory finding 
of sugar.  

At a VA examination in August 1987 there was no medical 
history of finding of diabetes mellitus.  Private medical 
records show in connection with an examination in December 
1994 elevated glucose level readings were discussed with the 
veteran in January1995.  In view of the lengthy period after 
separation from service without evidence of findings or 
diagnosis, there is no evidence of a continuity of 
symptomatology, and this weighs heavily against the claim.  
Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000) (service 
incurrence may be rebutted by the absence of medical 
treatment for the claimed condition for many years after 
service). 

Private medical records and VA treatment records show a 
current diagnosis of diabetes mellitus, Type 2.  These 
medical records, however, do not provide a competent link 
between the veteran's service and his diabetes.  

Thus, entitlement to service connection on a direct basis is 
not warranted as there is no evidence that the veteran's 
currently diagnosed diabetes mellitus was incurred during or 
caused by his military service.  

The Board has carefully considered the veteran's contentions.  
He is competent, as a layman, to report that as to which he 
has personal knowledge.  Layno v. Brown, 6 Vet. App. 465 
(1994).  He is not, however, competent to offer his medical 
opinion as to cause or etiology of the claimed disability.  
Routen v. Brown, 10 Vet. App. 183 (1997) (layperson is 
generally not capable of opinion on matter requiring medical 
knowledge); Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
His statements therefore are not competent medical evidence 
of a nexus (that is, a causal link) between current diabetes 
mellitus, Type 2 and active service. 

The Board is sympathetic to the veteran's arguments.  
However, although the veteran has a current diagnosis of 
diabetes mellitus, Type 2, the evidence of record does not 
support a finding that the diabetes was incurred during or 
caused by his active military service or during a presumptive 
period to warrant direct or presumptive service connection.  
Furthermore, the evidence does not support a finding that the 
veteran was exposed to herbicides in service, so service 
connection for diabetes mellitus based on exposure to 
herbicides is not warranted.

In reaching this decision, the Board has considered the 
doctrine of reasonable doubt; however, as the preponderance 
of the evidence is against the veteran's claim, the doctrine 
is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  Accordingly, the claim for service connection for 
diabetes mellitus, Type 2 must be denied.


ORDER

The appellant having submitted new and material evidence to 
reopen the claim of entitlement to service connection for 
diabetes mellitus, Type 2, the appeal is granted to that 
extent only.

Entitlement to service connection for diabetes mellitus, Type 
2, is denied.



REMAND

The veteran claims that throughout his active duty service in 
the United States Army he served in Field Artillery units in 
which he was exposed to loud noises from large caliber 
weapons which caused bilateral hearing loss and tinnitus.  
According to his DD Form 214, Report of Separation from 
Active Duty, his military specialty was a wheel and track 
vehicle mechanic.  A private audiogram indicates that he has 
bilateral hearing loss.  At a December 2004 audiology 
consultation he was determined to be a hearing aid candidate 
and hearing aids were issued.  The medical evidence does not 
provide sufficient evidence to show whether he has a hearing 
loss disability under VA criteria.  38 C.F.R. § 3.385.  
Further, if a current disability by VA criteria of bilateral 
hearing loss exists, there must be a determination of a 
relationship between that disability and an injury or disease 
incurred.  Thus, further development is needed.  A VA 
audiological examination should be provided and medical 
opinion obtained.  38 C.F.R. § 3.159(c)(4).   

Service medical records show that the veteran suffered an 
avulsion fracture of the lateral navicular of the left wrist.  
He also suffered an injury to his right elbow and x-rays were 
suspicious for a fracture of the coronoid process.  Post 
service medical records also indicate that he suffered a work 
injury in February 1992 when he fell on his right elbow and 
shoulder.  At his hearing, he testified that in the previous 
two years his left wrist condition had worsened.  He 
currently had arthritis in his wrist and the cartilage was 
absent from the thumb.  He also testified that he had pain 
and limited motion of his right elbow, and demonstrated that 
he was unable to fully straighten his right arm.  Prior to 
appellate review, a medical examination and medical opinion 
is necessary to decide the claim.  38 C.F.R. § 3.159(c)(4).   

Accordingly, the case is REMANDED for the following action:

1.  Schedule the veteran for a VA 
orthopedic examination.  The claims folder 
must be made available to and be reviewed 
by the examiner and the review should be 
noted in the examination report.  The 
examiner should provide an opinion as to 
(1) whether there are any current 
residuals of an avulsion fracture of the 
lateral navicular of the left wrist that 
occurred in service in June 1977 and 
(2) whether there are any current 
residuals of a right elbow injury that 
occurred in service in October 1972.  

2.  Schedule the veteran for a VA 
audiology examination.  The claims folder 
must be made available to and be reviewed 
by the examiner and the review should be 
noted in the examination report.  The 
examiner should provide auditory 
thresholds and speech recognition scores.  
The examiner should state whether or not 
the veteran has tinnitus.  The examiner 
should provide an opinion as to whether it 
is at least as likely as not (50 percent 
or greater probability) that any current 
hearing impairment or tinnitus originated 
during service or is otherwise related to 
service.  

3.  Then, readjudicate the claims for 
service connection for residuals of a left 
wrist fracture, residuals of a right elbow 
injury, bilateral hearing loss, and 
tinnitus.  If action remains adverse to 
the appellant, issue a supplemental 
statement of the case and allow the 
appropriate time for response.  Then, 
return the case to the Board.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  The law 
requires that claims remanded by the Board or United States 
Court of Appeals for Veterans Claims for development or other 
action must be handled in an expeditious manner.  38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2007).


______________________________________________
HARVEY P. ROBERTS
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


